Citation Nr: 0716426	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964 and from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran is appealing the original 
assignment of the 30 percent evaluation following the award 
of service connection for PTSD in the aforementioned rating 
decision.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.

In a December 2005 statement, the veteran requested a 
temporary total rating for a period of hospitalization 
between November 28, 2005, and December 23, 2005, for his 
service connected PTSD.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
issue is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 30 percent for PTSD.  A preliminary review of 
the record discloses that additional development is necessary 
prior to appellate disposition.

A review of the record discloses that VA inpatient and 
outpatient treatment records pertinent to the claim on appeal 
have not been associated with the claims file, to include: 
hospitalization at the Batavia, New York, VA Medical Center 
(VAMC) apparently from May 16, 2005 to June 10, 2005, and 
from November 28, 2005 to December 23, 2005; and outpatient 
treatment beginning on July 7, 2005, at the VAMC in 
Fayetteville, North Carolina.  While it appears the RO 
attempted to obtain records from Batavia VAMC for the May 
2005 hospitalization, it is not clear whether they were 
simply unavailable or the veteran was not hospitalized at the 
time.  Such records and clarification must be obtained upon 
remand.  38 C.F.R. § 3.159(c)(2).

As it essential that each disability be reviewed in relation 
to its history and as the last VA examination in June 2003 is 
almost four years old, a current examination is necessary to 
determine the current status of the veteran's PTSD.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if the claim is granted, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since March 2005.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

3.  The AOJ should obtain the following 
VA treatment reports from hospitalization 
at the Batavia, New York, VAMC between 
approximately May 16, 2005 and June 10, 
2005, and from November 28, 2005 to 
December 23, 2005 at the Batavia, New 
York, VAMC; and outpatient treatment 
records from the VAMC in Fayetteville, 
North Carolina dating since July 2005.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

4.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
note such in the claims file and notify 
the veteran of the problem. 

5.  Once the development above has been 
completed, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should describe all symptomatology 
related to PTSD in detail, to include 
assignment of Global Assessment of 
Functioning score due to PTSD symptoms.  
The examiner should also comment on the 
impact that the veteran's PTSD symptoms 
have on social and occupational 
functioning.   

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



